Per Curiam:
In reference to the first cause of action alleged in the complaint, more than two years elapsed after a reasonable time for the delivery of the goods before this suit was instituted. The contract of carriage fixed such time as the period within which an action for loss of the goods shipped must be brought. The first cause of action, therefore, fails. All concur. Judgment modified by deducting eighty-eight dollars and eighty-eight cents, and interest thereon from June 28, 1917, and as so modified affirmed, without costs of this appeal to either party. Finding of fact numbered 10 and conclusions of law numbered 1 and 21 disapproved and reversed in so far as contrary to the views hereinafter expressed and new findings made in accordance therewith. Settle order before Sears, J., on two days’ notice. - -— ——■